          Case 2:21-cv-00551-CMR Document 5 Filed 04/12/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                         CIVIL ACTION

                        Plaintiff,                 No.: 2:21-cv-00551-CMR

 v.

 GENESIS HEALTHCARE and 1526
 LOMBARD STREET SNF OPERATIONS,
 LLC d/b/a POWERBACK
 REHABILITATION 1526 LOMBARD
 STREET,

                        Defendants.


        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO PROCEED
                           ANONYMOUSLY

       Defendants, Genesis Healthcare, Inc. (incorrectly identified in the Complaint; hereinafter

“Genesis HealthCare”) and 1526 Lombard Street SNG Operations LLC d/b/a PowerBack

Rehabilitation 1526 Lombard Street (“PowerBack”) (together “Defendants”), respectfully submit

this response to Plaintiff’s Motion to Proceed Anonymously (ECF No. 2.)

       Defendants disagree with Plaintiff’s factual recitation in the motion to the extent Plaintiff

assumes the truth of the allegations made in the Complaint. (See, e.g., Pl.’s Mem. of Law at 4

(“Due to the specific and articulable evidence and statistics which confirm that violence against

transgender individuals has been on the rise, and due to the instances of misgendering,

discrimination, and harassment Plaintiff faced during her employment with the Defendants,

Plaintiff does fear violence or further retribution against her if her name and address are revealed

in this lawsuit.”)) (emphasis added).        Defendants specifically deny that Plaintiff faced
          Case 2:21-cv-00551-CMR Document 5 Filed 04/12/21 Page 2 of 3




discrimination or harassment while employed at PowerBack, through misgendering or otherwise.

Defendants also deny that Plaintiff was employed by Genesis HealthCare. We expect that these

factual issues will be resolved in the ordinary course after discovery.

       Defendants’ consent to Plaintiff’s motion to proceed anonymously does not constitute an

admission regarding any fact in dispute in this action and should not prejudice Defendants’ ability

to pursue discovery regarding the issue in dispute in this action. Subject to those caveats,

Defendants do not object to Plaintiff’s motion.

                                                      Respectfully submitted,

                                                      GENOVA BURNS LLC

Dated: April 12, 2021                                 __/s/ James Bucci_____________
                                                      By: James Bucci, Esq.
                                                          Lawrence Bluestone, Esq.
                                                      1600 Market Street, Suite 1650
                                                      Philadelphia, PA 19103
                                                      Tel: (215) 564-0444
                                                      Email: jbucci@genovaburns.com
                                                      Email: lbluestone@genovaburns.com

                                                      Attorneys for Defendants




                                                  2
            Case 2:21-cv-00551-CMR Document 5 Filed 04/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Response to Plaintiff’s Motion to Proceed

Anonymously was filed through the Court’s ECF system and forwarded through ECF to be

served on all counsel of record.



                                               /s/ James Bucci                 ______

Dated: April 12, 2021



#15917355v1 (23836.026)




                                           3
